Title: From Benjamin Franklin to Samuel Cooper, 26 December 1782
From: Franklin, Benjamin
To: Cooper, Samuel


My dear Friend,Dated, Passy, Decer. 26. 1782.
I have received several kind Letters from you, which I have not now before me, and which I shall answer more particularly hereafter.
Your Grandson was well not long since, & I hear good Account of him. I hope his Improvements will answer your Expectations.
We have taken some good Steps here towards a Peace. Our Independence is acknowledged, our Boundaries as good & extensive as we demanded; and our Fishery more so than the Congress expected. I hope the whole Preliminaries will be approv’d and with the Definitive Treaty, when made, give entire Satisfaction to our Country. But there are so many Interests to be considered between Five Nations; & so many Claims to adjust, that I can hardly flatter myself to see the Peace soon concluded, tho’ I wish and pray for it, and use my best Endeavours to promote it.
I am extreamly sorry to hear Langage from Americans on this side the Water, and to hear of such Language from your Side, as tends to hurt the good Understanding that has hitherto so happily subsisted between this Court and ours. There seems to be a Party with you that wish to destroy it. If they could succeed, they would do us irreparable Injury. It is our firm Connection with France that gives us Weight with England, and Respect throughout Europe. If we were to break our Faith with this Nation on whatever Pretence; England would again trample on us, and every other Nation despise us. We cannot therefore be too much on our guard how we permit the private Resentments of particular Persons to enter into our public Counsels. You will hear much of an interrupted Letter communicated to us by the British Ministry. The Channel ought to be suspected. It may have received Additions and Alterations. But supposing it all genuine, the forward mistaken zeal of an Undersecretary, should not be imputed to the King who has in so many ways provided himself our faithful and firm Friend and Ally.—
I long to see you and my Country once more before I die, being ever, my dear Friend, Yours most affectionately.
(signed) B. Franklin
Copy of a Letter from Benjn. Franklin Esqr. To Dr. Cooper.
